The opinion of the court was delivered by
Valentine, J.:
We think the bill of particulars in this case is amply sufficient. (Brenner v. Weaver, 1 Kas.488.) But the plaintiffs in error, who were defendants in the justice’s court, ask: “ Who, or what are‘the people of the state of Illinois?”’ They were certainly the payees of the note which the plaintiffs in error- — -defendants in the justice’s court— executed; and the defendants ought to know who such payees are. The defendants admitted, by executing said note to the plaintiffs, that they, the plaintiffs, had the power to contract and be contracted with, and to contract and be contracted with in Kansas, and at “Newton, Kansas.” And they also admitted that the plaintiffs ha*d the power to receive and own and hold a promissory note, and that they could give an equivalent therefor; for the defendants expressly admitted in the note, that they, the defendants, had “value received” for executing the note. And parties that can do all that is admitted the plaintiffs could do, can presumably sue on their note. The defendants, by executing said note, admitted,prima Jade at least, that the payees thereof could sue on it. The defendants in the justice’s court claimed that the plaintiffs were “The State of Illinois,” and the plaintiffs seemed to admit it; and the case was tried upon that theory, and as though the plaintiffs were “ The State of Illinois.” But we can hardly see that it could make any difference whether they were “ The State of Illinois,” or some county, or corporation, or copartnership in such state. In any event they could take a promissory note in Kansas for money due them; and in any event they could sue on the note in Kansas when it became due; and in any event, so far as the laws of Kansas are concerned, they could employ, attorneys at law, of Kansas, to attend to their suit in Kansas. If the state of Illinois should *513take a promissory note in Kansas for money due to it, and should afterward sue on the note in Kansas, it would be treated by the courts of Kansas as though it were a corporation existing under the laws of the state of Illinois.
This action was prosecuted for the plaintiffs in the justice’s -court, by Nichols & Greene, attorneys at law, of the state of Kansas. This the defendants claim was wrong. They claim that Nichols & Greene had no right or power to appear for the plaintiffs. Now presumably, they had such right and power. Where an attorney at law appears in court to prosecute or defend for a party, it will always be presumed, in the absence of anything to the contrary, that he had full right, power and authority to do so. And in this case it was not shown that the attorneys appearing for the plaintiffs did not have the right and the power and the authority to so appear for them. On the contrary, the possession of said note by the attorneys, and the evidence of one of such attorneys, pretty clearly showed that they did have ample authority to appear for the plaintiffs.
The judgment of the court below will be affirmed.
All the Justices concurring.